Citation Nr: 0838492	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The November 2006 supplemental statement of the case shows 
the RO decided that new and material evidence had been 
associated with the claims file and therefore reopened the 
previously disallowed claim for service connection for a left 
knee disability but denied the claim on the merits.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 (West 2002) establishes a 
legal duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the left knee 
service connection claim. 

The Board notes that the veteran requested a Board hearing on 
his claim in his substantive appeal, dated in November 2005.  
In a statement received by the RO in February 2006, the 
veteran informed VA that he would like to have the hearing 
before a regional hearing officer at the RO, rather than 
before a Veterans Law Judge at the Board.  The RO sent notice 
of the hearing in September 2006.  The veteran failed to 
report to the RO hearing.  The veteran submitted a letter, 
received by the RO in February 2007, explaining that he was 
present on the date of the hearing but was dissuaded from 
attending the hearing by a representative from the American 
Legion.  The Board finds the veteran has made no outstanding 
hearing request.   


FINDINGS OF FACT

1.  By an unappealed decision dated in December 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee disability.

2.  Evidence submitted subsequent to the December 1995 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of sustaining the claim.  
 

CONCLUSIONS OF LAW

1.  The rating decision of December 1995 is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).  

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. At 10.  

The Board finds that VA has no further duty under the VCAA 
prior to Board adjudication.  The RO originally provided VCAA 
notice to the veteran in correspondence dated in January 
2005.  In that letter, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran. 

 In the instant appeal, the veteran was provided with notice 
with respect to the disability rating and effective date 
elements of a service connection compensation claim, as 
required by Dingess/Hartman.  However, this notice was sent 
in February 2007, after the RO issued its supplemental 
statement of the case that reopened the case and denied 
service connection.  Despite the delay, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  For reasons explained more fully below, the 
Board is not reopening the claim for service connection of a 
left knee disability based on new and material evidence.  As 
such, neither a disability rating nor an effective date will 
be assigned, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements could not have resulted in prejudice.  

The January 2005 correspondence also informed the veteran as 
to why his claims had previously been denied.  The RO 
explained that the veteran's left knee claim was previously 
denied because the condition neither occurred in nor was 
caused by service and that service medical records showed no 
findings regarding the left knee disability.  The RO advised 
that new and material evidence was needed to reopen that 
claim and informed the veteran of the applicable definition 
of new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006).  The Board finds that through this 
notice, the ALJ has satisfied the directives in the Court's 
Kent decision.      

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  For claims to reopen 
finally adjudicated claims, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  For reasons discussed below, the 
Board finds that new and material evidence has not been 
submitted; accordingly, VA has no duty to provide a medical 
opinion.    

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
private medical records from South Oklahoma Orthopedics, Inc.  
In his VCAA response, dated in April 2006, the veteran stated 
that he had more information to substantiate his claim, 
including VAMC records by Dr. J.T. and private medical 
records from Dr. J.H.  The RO obtained these records.  Having 
determined the RO has satisfied both the duties to notify and 
to assist the veteran in developing his claim, the Board will 
proceed with appellate review.   

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2008).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
"unestablished fact necessary to substantiate the claim."  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a "reasonable possibility of substantiating the 
claim."  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  38 U.S.C.A. § 5108 (West 2002).  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209, 219 (1999). 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

Left Knee

In June 1995, the veteran filed a claim for compensation 
benefits, alleging "knee injuries."  In a VA examination 
report, dated in September 1995, Dr. J.K. stated that the 
veteran recalled hurting his left knee in basic training.  By 
the veteran's report, he was offered surgical treatment at 
the time of the injury, but he declined.  The veteran claimed 
experiencing a popping sensation in the knee, along with pain 
and swelling which was exacerbated by walking.  Dr. J.K. 
observed 3+ crepitus in the veteran's left knee, with a 
normal range of motion and normal strength and stability of 
the joint.  The RO denied service connection for left knee 
crepitus in a December 1995 rating decision because service 
medical records showed no findings regarding the veteran's 
left knee.  The December 1995 rating decision became final 
when the veteran failed to appeal.   

In addition to the VA examination report, evidence of record 
at the time of the December 1995 final denial included 
service medical records.  Although the records did contain 
evidence of treatment for right knee pain in October 1967, 
there was no mention of a left knee injury.  The veteran also 
submitted a statement in support of his claim, received by 
the RO in September 1995.  In that statement, the veteran 
explained that he had sustained a knee injury during training 
in Fort Bliss, Texas.  The veteran claimed that he refused to 
undergo knee surgery at that time because he would have had 
to complete an additional six weeks of basic training.  The 
veteran did not specify whether he referred to an injury of 
the left or right knee.     

The veteran filed a claim for left knee benefits again in 
January 2005, which is the claim currently on appeal.  In 
that claim, the veteran stated he was having trouble with his 
left knee.  He recalled hurting his knee while in basic 
training in Fort Bliss, Texas and thought he injured his 
right knee.  In his January 2005 claim, the veteran stated 
that he actually injured his left knee.  Again, the veteran 
explained that he refused surgery because he would have had 
to repeat basic training.  He claimed continued weakness, 
swelling and pain in his left knee and stated that his doctor 
told him he would have to undergo a knee replacement 
eventually. 

In an April 2005 decision, the RO declined to reopen the 
veteran's case because he failed to submit new and material 
evidence.  In an April 2005 notice of disagreement, the 
veteran stated that his left knee was injured in basic 
training.  The RO's September 2005 statement of the case 
again declined to reopen the case due to a lack of new and 
material evidence.  The veteran appealed and submitted 
statements indicating that he had private medical records 
from an orthopedist and VA treatment records related to his 
left knee. VA obtained these records. 

In a September 2004 letter, Dr. J.H. of South Oklahoma 
Orthopedics, Inc. stated the veteran was examined in 
September 2004 because of pain, disability and swelling of 
the left knee joint.  The doctor observed the appearance of a 
varus left knee, along with fluid retention.  In a second 
September 2004 letter, Dr. J.H. diagnosed the veteran as 
having a complex tear of the left medial meniscus with 
associated Baker's cyst.  Dr. J.H. stated that he planned to 
scope the veteran's left knee.  In VAMC treatment records, 
Dr. J.T.'s reports showed that the veteran continued to 
complain of left knee pain in September 2005 and December 
2005.  

After receiving the above evidence, the RO issued a 
supplemental statement of the case in November 2006.  The RO 
found the evidence to be new and material but denied service 
connection for a left knee disability because the evidence 
did not show that a left knee injury was incurred in service. 

Upon reviewing the evidence submitted after the previous 
denial in December 1995, the Board does not find any basis to 
reopen the veteran's claim.  The evidence submitted since the 
last final denial in December 1995 is new in that it was not 
of record at that time; however, it is not material.  The 
additionally submitted evidence only shows that the veteran 
has a current left knee disability; it does not show that a 
left knee injury was sustained in service.  This evidence 
does not raise a reasonable possibility of sustaining the 
claim.  None of the additionally submitted evidence relates 
to an unestablished fact necessary to substantiate the claim; 
namely, that a left knee injury occurred in service or that 
the currently diagnosed left knee disability was in any way 
related to the veteran's active duty service.  38 C.F.R. 
§ 3.156(a) (2008).  Therefore, the claim will not be 
reopened.  


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having not been received, 
entitlement to service connection for a left knee disability 
is denied.   




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


